Citation Nr: 1335208	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  02-21 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for peripheral neuropathy of the left lower extremity.

2.  Entitlement to an initial rating in excess of 30 percent for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an increased rating for a lumbar spine disability in excess of 10 percent prior to March 12, 2012, and in excess of 20 percent as of March 12, 2012.

4.  Entitlement to an initial rating in excess of 20 percent for a right shoulder disability.

5.  Entitlement to an increased rating for a left shoulder disability in excess of 10 percent prior to March 12, 2012, and in excess of 20 percent as of March 12, 2012.

6.  Entitlement to an effective date prior to December 13, 2001, for service connection for peripheral neuropathy of the lower extremities.

7.  Entitlement to an effective date prior to December 13, 2001, for service connection for a lumbar spine disability.

8.  Entitlement to an effective date prior to May 18, 2011, for a total disability rating based on individual unemployability (TDIU).

9.  Entitlement to an effective date prior to May 18, 2011, for eligibility for Dependents' Educational Assistance (DEA) benefits.


REPRESENTATION

Veteran represented by:	James F. Cameron, Attorney


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to December 1956.

This appeal comes before the Board of Veterans' Appeals (Board) from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  An October 2006 rating decision granted service connection for a right shoulder disability and assigned an initial 20 percent rating effective December 13, 2001.  The October 2006 rating decision also granted service connection for a left shoulder disability and assigned an initial 10 percent rating effective December 13, 2001.  A September 2009 rating decision granted service connection for peripheral neuropathy of the lower extremities and assigned initial 30 percent ratings effective December 13, 2001.  

This case was most recently before the Board in June 2010, at which time the Board granted service connection for a low back disability and denied entitlement to an effective date earlier than December 13, 2001, for service connection for a bilateral shoulder disability.  The Board remanded the issues of entitlement to an earlier effective date for the grant of service connection for peripheral neuropathy of the lower extremities, increased initial ratings for lower extremity peripheral neuropathy and bilateral shoulder disabilities, and a TDIU.  The Board finds that there has been substantial compliance with the Board's remand instructions, with the exception that will be discussed in the remand that follows this decision.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

In June 2010, pursuant to the Board's remand directive, the RO issued a statement of the case continuing 30 percent ratings for peripheral neuropathy affecting the left and right lower extremities and denying an effective date earlier than December 13, 2001 for service connection.

A February 2011 rating decision effectuated the Board's June 2010 grant of service connection for a low back disability, and assigned an initial rating of 10 percent effective December 13, 2001 for those ratings.  The Veteran appealed as to both the effective date and the disability rating assigned by that rating decision.

A May 2013 rating decision increased the rating of the lumbar spine disability to 20 percent effective March 12, 2012, and increased the rating of the left shoulder disability to 20 percent effective March 12, 2012.  The May 2013 rating decision also awarded TDIU effective May 18, 2011, and found basic eligibility for DEA benefits effective May 18, 2011.

The issue of entitlement to special monthly compensation based on housebound status pursuant to 38 U.S.C.A. §1114(s) has been raised by the record, but that issue has not been adjudicated by the AOJ.  38 U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159 (2012).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.

The issues of (1) entitlement to an initial disability rating in excess of 10 percent for a left shoulder disability prior to March 12, 2012, (2) entitlement to initial disability ratings in excess of 30 percent for peripheral neuropathy of the bilateral lower extremities, (3) entitlement to an effective date prior to May 18, 2011, for TDIU, and (4) entitlement to an effective date prior to May 18, 2011, for eligibility for DEA benefits are REMANDED to the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On December 13, 2001, the Veteran filed a claim for service connection for frozen feet, which was later recharacterized as a claim for peripheral neuropathy of the lower extremities.

2.  A September 2009 rating decision granted service connection for peripheral neuropathy of the lower extremities with an effective date of December 13, 2001, which is the date of receipt of the Veteran's claim for service connection for that disability.

3.  The record contains no evidence before December 13, 2001 that may be reasonably construed as a pending claim for service connection for peripheral neuropathy of the lower extremities.  

4.  An unappealed May 24, 1990, rating decision denied service connection for a lumbar spine disability.

5.  On December 13, 2001, the Veteran filed a claim for service connection for a lumbar spine disability.

6.  A February 2011 rating decision granted service connection for a lumbar spine disability with an effective date of December 13, 2001, which is the date of receipt of the Veteran's petition to reopen his claim for service connection for a lumbar spine disability.

7.  The record contains no evidence between May 24, 1991, and December 13, 2001, that may be reasonably construed as a claim for service connection for a lumbar spine disability. 

8.  Prior to October 6, 2004, the Veteran's lumbar spine disability was not manifested by moderate intervertebral disc disease with recurrent attacks, or a moderate limitation of motion of the lumbosacral spine, or lumbosacral strain with muscle spasm on extreme forward bending with loss of lateral spine motion.

9.  From October 6, 2004, to July 30, 2010, the Veteran's lumbar spine disability was manifested by degenerative arthritis productive of forward flexion limited by pain to no worse than 60 degrees without objective evidence of ankylosis.

10.  From July 30, 2010, the Veteran's lumbar spine disability has been manifested by degenerative arthritis productive of forward flexion limited by pain to no worse than 30 degrees without objective evidence of ankylosis.

11.  Prior to July 30, 2010, the Veteran's right shoulder disability was manifested by degenerative arthritis productive of motion limited by pain to no worse than 80 degrees of flexion, 80 degrees of abduction, 90 degrees of internal rotation, 90 degrees of external rotation, and 30 degrees of adduction.  

12.  From July 30, 2010, to May 18, 2011, the Veteran's right shoulder disability was manifested by degenerative arthritis productive of motion limited by pain to no worse than 40 degrees of flexion.

13.  From May 18, 2011, the Veteran's right shoulder disability is manifested by degenerative arthritis productive of motion limited by pain to no worse than 70 degrees of flexion and 50 degrees of abduction.

14.  From March 12, 2012, the Veteran's left shoulder disability is manifested by degenerative arthritis productive of motion limited by pain to no worse than 70 degrees of flexion and 45 degrees of abduction.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 13, 2001, for service connection for peripheral neuropathy of the lower extremities have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2012).

2.  The criteria for an effective date earlier than December 13, 2001, for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2012).

3.  Prior to October 6, 2004, the criteria for a rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (effective September 26, 2003), 5292, 5293, 5295 (effective September 25, 2003).

4.  From October 6, 2004, to July 30, 2010, the criteria for a rating of 20 percent, but not greater, for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).

5.  From July 30, 2010, the criteria for a rating of 40 percent, but not greater, for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).

6.  From July 30, 2010, to May 18, 2011, the criteria for a rating of 30 percent, but not greater, for a right shoulder disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003-5201 (2012).



7.  Prior to July 30, 2010, and as of May 18, 2011, the criteria for a rating in excess of 20 percent for a right shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003-5201 (2012).

8.  From March 12, 2012, the criteria for a rating in excess of 20 percent for a left shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003-5201 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The issue of a higher initial disability rating arises from disagreement with the initial ratings assigned.  Once a decision awards service connection, a disability rating, and an effective date, notice has served its purpose, and further notice is no longer required because the claim has already been substantiated.  Sutton v. Nicholson, 20 Vet. App. 419 (2006).  To the extent that the issues on appeal relate to the assignment of a higher initial rating or proper effective date for service-connected conditions, the Board concludes that the notice requirements have been satisfied.  The Veteran has otherwise been notified of all the above elements on numerous occasions throughout the appeal.  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations, and VA and private health records.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not show the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran was provided with VA examinations of his lumbar spine disability in October 2004, July 2009, and March 2012 and examinations of his bilateral shoulder disability in July 2006, May 2011, and March 2012.  The examination reports indicate that the examiners reviewed the Veteran's claim file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Neither the Veteran nor his representative has contended that the examinations are inadequate.  

The Board acknowledges that the Veteran testified in May 2003 before a Veterans Law Judge who is no longer employed by the Board.  By correspondence dated July 2008, the Veteran was informed that he had the right to have another hearing and that if he did not respond to that correspondence, it would be assumed that he did not desire an additional hearing.  To date, the Veteran has not responded to that correspondence and therefore the Board considers him to have declined his opportunity for an additional hearing.  38 C.F.R. § 20.717 (2009).


Earlier Effective Date

The Veteran claims that he is entitled to an effective date earlier than December 13, 2001, for service connection for peripheral neuropathy of the lower extremities and a lumbar spine disability.  Those issues will be analyzed together because they involve the similar application of law to fact.

Generally, the effective date of an award of disability compensation is the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the effective date is the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. § 3.400(b)(2) (2012).  With regard to reopened claims, when a claim to reopen is successful and the benefit sought is awarded upon readjudication, the proper effective date is the date of the claim to reopen.  Flash v. Brown, 8 Vet. App. 332 (1995); Sears v. Principi, 16 Vet. App. 244 (2002).  

The word claim includes a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2012); Brannon v. West, 12 Vet. App. 32 (1998); Servello v. Derwinski, 3 Vet. App. 196 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a veteran may be considered to be an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2012).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129 (1992).

VA may not pay a benefit before a claim is made. 38 U.S.C.A. § 5101 (West 2002); Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Lalonde v. West, 12 Vet. App. 377 (1999); Brannon v. West, 12 Vet. App. 32 (1998).  More specifically, a medical examination report can only be considered an informal claim for an increase in disability benefits if service connection has already been established for that disability.  MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006).  Medical records can serve as informal claim when the reports relate to examination or treatment of a disability for which service-connection has previously been established.  38 C.F.R. § 3.157(b)(1) (2013).  The mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that disability.  Crawford v. Brown, 5 Vet. App. 33 (1995); KL v. Brown, 5 Vet. App. 205 (1993).  

With regard to the claim for an earlier effective date for service connection for a lumbar spine disability, the Veteran submitted a claim for service connection for a back injury in March 1959.  A June 1959 rating decision denied service connection.  Notice of that decision was provided to the Veteran on July 8, 1959.  The Veteran did not appeal that decision, nor did he submit any additional evidence within one year of that decision.  Thus, that decision became final one year later and represents a final denial of the claim.  38 C.F.R. § 3.104 (2013).  The Veteran submitted a request to reopen his claim for service connection for a low back injury in January 1990.  A May 24, 1990, rating decision denied the Veteran's claim for service connection, and notice of that decision was provided to the Veteran on June 12, 1990.  The Veteran did not appeal that decision, nor did he submit any additional evidence within one year of that decision.  Therefore, that decision became final one year later, on May 24, 1991, and that decision is a final denial of the claim.  38 C.F.R. § 3.104 (2013).  

No further communication was received in any way relating to a claim for service connection for a lumbar spine disability until December 13, 2001, which is the date when the Veteran filed his claim for service connection for a back disability that eventually resulted in an allowance of the claim.  In October 2003, the Board reopened the Veteran's claim of entitlement to service connection for a low back disability and remanded the claim for further development.  In June 2010, the Board granted service connection for a low back disability.  A February 2011 rating decision effectuated the Board's June 2010 decision, and assigned an effective date of December 13, 2001.

With regard to the Veteran's claim for an earlier effective date for service connection for peripheral neuropathy of the lower extremities, the first communication from the Veteran in any way referencing that condition was the December 13, 2001 claim for "frozen feet."  A September 2009 rating decision granted service connection for bilateral peripheral neuropathy of the lower extremities, and assigned an effective date of December 13, 2001.

The Board finds that there is no basis for assignment of an effective date service connection for a lumbar spine disability or peripheral neuropathy of the bilateral lower extremities before December 13, 2001.  With regard to the claim for an earlier effective date for a lumbar spine disability, following the May 1990 denial of service connection for a low back disorder, the record is completely negative for any communication or action before December 13, 2001, indicating any intent to reopen the claim for service connection for a low back condition.  With regard to the claim for an earlier effective date for bilateral peripheral neuropathy, the record is completely negative for any communication or action before December 13, 2001, indicating an intent to make a claim for peripheral neuropathy of the lower extremities or any other disability of the lower extremities that could be interpreted as a claim for peripheral neuropathy of the lower extremities.  

To the extent the Veteran's medical records may demonstrate that the Veteran received treatment for either peripheral neuropathy of the lower extremities or a lumbar spine disability before December 13, 2001, the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Brannon v. West, 12 Vet. App. 32 (1998).  There is nothing in the medical or other evidence of record prior to December 13, 2001, that may be reasonably construed as a claim on the part of the Veteran, or that indicates an intent to apply, for service connection for peripheral neuropathy of the bilateral lower extremities at any time, or for service connection for any low back disability between May 1991 and December 2001.

The law is clear that no benefit may be paid before a claim is made.  38 U.S.C.A. § 5101 (West 2002).  Therefore, since both the Veteran's claim for service connection for peripheral neuropathy of the bilateral lower extremities and his claim to reopen a claim for a lumbar spine disability were received more than one year after his separation from service, the effective date of the award may be no earlier than the date of receipt of the claim.  Accordingly, since there is no evidence that shows a claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities or a claim to reopen a claim for service connection for a low back disability prior to December 13, 2001, the claims for an effective date earlier than December 13, 2001 are denied.  The preponderance of the evidence is against the claims for earlier effective dates and those claims are denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practicably can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  When there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2012).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2012).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2012).  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45 (2012).

Increased Rating for a Lumbar Spine Disability

The regulations for rating disabilities of the spine were twice revised during the pendency of the appeal, effective September 23, 2002 and effective September 26, 2003.  67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  When the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies from the effective date of the change, absent congressional intent to the contrary.  However, the amended regulation cannot be applied prior to the effective date of the amendment.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 25179 (2004).  Thus, the amended rating criteria can be applied only for periods from and after the effective date of the regulatory change.  The Board can apply only the prior regulation to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000). 

With regard to intervertebral disc syndrome (IDS), before September 23, 2002, mild IDS warranted a 10 percent rating.  Moderate IDS with recurrent attacks warranted a 20 percent rating.  Severe IDS with recurring attacks with intermittent relief warranted a 40 percent rating.  A 60 percent rating was warranted when the IDS was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  Since this rating code contemplated limitation of motion, a separate rating for limitation of motion was not warranted.  VAOPGCPREC 36-97 (Dec. 12, 1997), 63 Fed. Reg. 31262 (1998).  The words slight, moderate, and severe are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2012).  The use of a term such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2012).

From September 23, 2002 to September 25, 2003, IDS was to be rated either on the total duration of incapacitating episodes over the preceding 12 months or by combining separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  Incapacitating episodes having a total duration of at least one week but fewer than two weeks during the past 12 months warranted a 10 percent rating.  Incapacitating episodes having a total duration of at least two weeks but fewer than four weeks during the past 12 months warranted a 20 percent rating.  Incapacitating episodes having a total duration of at least four weeks but fewer than six weeks during the past 12 months warranted a 40 percent rating.  Incapacitating episodes having a total duration of at least six weeks during the past 12 months warranted a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Chronic orthopedic and neurologic manifestations means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a,  Diagnostic Code 5293, Note (1) (2003).

With respect to limitation of motion of the lumbar spine, before September 26, 2003, a 10 percent rating applied to a slight limitation of motion, a 20 percent rating applied to a moderate limitation of motion, and a 40 percent rating applies to a severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  With respect to lumbosacral strain, a 10 percent rating was warranted for lumbosacral strain with characteristic pain on motion.  A 20 percent rating was warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent rating was warranted for lumbosacral strain that was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space.  A 40 percent rating was also warranted when only some of these symptoms were present if there was also abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Effective September 26, 2003, spine disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IDS Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).  The General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease provides a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is provided for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is provided for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is provided for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2012).

Ankylosis is immobility and consolidation of a joint due to a disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The normal range of motion for the thoracolumbar spine is as follows: forward flexion of 0 to 90 degrees, extension of 0 to 30 degrees, left and right lateral flexion of 0 to 30 degrees, and left and right lateral rotation of 0 to 30 degrees.  The normal combined range of motion of the thoracolumbar spine (the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation) is 240 degrees.  38 C.F.R. § 4.71, 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2012).

For IDS based on incapacitating episodes, incapacitating episodes having a total duration of at least one week but fewer than two weeks during the past 12 months warrant a 10 percent rating.  Incapacitating episodes having a total duration of at least two weeks but fewer than four weeks during the past 12 months warrant a 20 percent rating.  Incapacitating episodes having a total duration of at least four weeks but fewer than six weeks during the past 12 months warrant a 40 percent rating.  Incapacitating episodes having a total duration of at least six weeks during the past 12 months warrant a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2012).  The Veteran is in receipt of separate 30 percent ratings for peripheral neuropathy of both lower extremities, and the Board has remanded the claims for increased ratings of those disabilities.  All of the symptomatology associated with the Veteran's neurological impairment of the lower extremities is contemplated by those separate 30 percent ratings.  The evidence of record does not otherwise present neurologic abnormalities associated with the Veteran's lumbar spine condition.  Accordingly, the following discussion addresses only the Veteran's orthopedic impairment. 

The Veteran's lumbar spine disability has been rated 10 percent from December 13, 2001, and 20 percent from March 12, 2012, under Diagnostic Code 5237-5242.  Hyphenated Diagnostic Codes are used when a rating under one diagnostic code requires the use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2012).  Both Diagnostic Codes 5237, which pertains to lumbosacral or cervical strain, and Diagnostic Code 5242, which pertains to degenerative arthritis of the spine, are rated under the General Rating Formula for Diseases and Injuries of the Spine.  The Board will consider these and all other potentially applicable Diagnostic Codes in order to determine whether the Veteran is entitled to greater ratings.

The Board will consider whether the Veteran is entitled to a greater disability rating or ratings during any of three regulatory periods before September 23, 2002; from September 23, 2002, to September 25, 2003; and from September 26, 2003.

Before September 23, 2002

The Veteran is in receipt of a 10 percent rating for his lumbar spine disability prior to September 23, 2002.  The Board notes that the medical evidence associated with that period is limited.  In April 2002, Dr. R.P. noted that the Veteran had a marked lumbar spasm.  Dr. R.P. diagnosed the Veteran with severe degenerative disc disease of the lumbar spine with a herniated disc.  An April 2002 MRI examination of the spine revealed advanced discogenic degenerative changes at L4-S1 and transitional vertebrae at S1.

With regard to the possibility of a rating in excess of 10 percent based on IDS, a greater rating is available upon a finding that the Veteran suffers from "moderate" IDS with recurrent attacks.  While Dr. R.P. noted that the Veteran had "severe" degenerative disc disease, the Board observes that the evidence of record does not support a finding that the Veteran suffered from recurrent attacks associated with IDS during this time.  Accordingly, without a showing of recurrent attacks associated with IDS during prior to September 23, 2002, a disability rating in excess of 10 percent is not available to the Veteran based on IDS.   

With regard to the possibility of a rating in excess of 10 percent during prior to September 23, 2002 based on limitation of motion, the evidence of record contains no range of motion testing.  Therefore, a rating in excess of 10 percent is unavailable based on loss of motion.  With regard to the possibility of a rating in excess of 10 percent based on lumbar strain, a 20 percent rating required lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  While the Veteran was noted to have a marked lumbar spasm in April 2002, no loss of lateral spine motion or, for that matter, any loss of range of motion, was noted.  Accordingly, with no loss of lateral spine motion, a disability rating in excess of 10 percent is unavailable to the Veteran based on lumbar strain during this time.

The evidence of record does not show that any rating higher than 10 percent was warranted because the evidence did not show ankylosis, limitation of flexion to 60 degrees, moderate limitation of lumbar motion, combine range of motion not greater than 120 degrees, muscle spasm or guarding resulting in abnormal gait or abnormal spinal contour, muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in the standing position, or moderate IDS with recurrent attacks.  Therefore, a rating greater than 10 percent is not warranted.  The Board also restates that the neurologic symptoms in the legs are compensated by the separate neurologic ratings for the lower extremities.  38 C.F.R. § 4.14 (2012).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent for a lumbar spine disability prior to September 23, 2002, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

September 23, 2002, to September 25, 2003

The Veteran is in receipt of a 10 percent rating for his lumbar spine disability during from September 23, 2002, to September 25, 2003.  The Board has reviewed the evidence of record and finds no VA examinations and no probative medical treatment records from that period.  Accordingly, while the Board will leave the Veteran's 10 percent rating undisturbed, the Board finds no basis to award a rating in excess of 10 percent for the lumbar spine disability under any regulatory criteria due to the lack of evidence that would support the assignment of any higher rating.

The evidence of record does not show that any rating higher than 10 percent was warranted because the evidence did not show ankylosis, limitation of flexion to 60 degrees, moderate limitation of lumbar motion, combine range of motion not greater than 120 degrees, muscle spasm or guarding resulting in abnormal gait or abnormal spinal contour, muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in the standing position, or moderate IDS with recurrent attacks.  Therefore, a rating greater than 10 percent is not warranted.  The Board also restates that the neurologic symptoms in the legs are compensated by the separate neurologic ratings for the lower extremities.  38 C.F.R. § 4.14 (2012).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent for a lumbar spine disability from September 23, 2002, to September 25, 2003, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As of September 26, 2003

At an October 6, 2004, VA examination, the Veteran indicated that he experienced back pain with any movement.  That pain was aggravated by lifting and stooping, and it was at a constant 2 to 3 severity on a scale from 1 to 10.  The Veteran experienced flare-ups of the condition every two weeks to two months, each of which lasted up to one to two days.  During flare-ups, the Veteran's motion was severely limited and his pain increased to a severity of 10.  The Veteran was able to walk 200 yards and used a cane on occasion.  The examiner observed the Veteran to be "somewhat unsteady" and he leaned against objects when dressing and undressing.  The Veteran had flexion to 60 degrees, extension to 30 degrees, right lateral bending to 25 degrees, left lateral bending to 20 degrees, right lateral rotation to 45 degrees, and left lateral rotation to 55 degrees.  There was no muscle spasm, heat, or redness.  The Veteran had an increase of 20 percent limitation of motion after repetitive motion due to fatigue, weakness, lack of endurance, and pain.  The Veteran's gait was guarded, and spinal symmetry was normal.  There was flattening of the lumbar lordotic curve.  X-ray testing revealed disc narrowing at the L3-L4, L4-L5, and L5-S1 levels.  There was evidence of degenerative joint disease of the facets and osteophyte formation.  The Veteran had no bowel, bladder, or erectile dysfunction.  

In April 2005, a VA clinician noted the Veteran's complaints of worsening low back pain.  The clinician noted that the Veteran had lower lumbar tenderness with paralumbar tautness.  An April 2005 MRI examination of the lumbar spine revealed moderate degenerative changes.  In May 2005, a VA clinician noted that the Veteran had a full range of motion in his spine with no evidence of dislocation, subluxation, or laxity of any joint.  

At a July 2009 VA examination, the Veteran complained of pain in his lower back that ranged from an intensity from 4 to 10 on a scale from 1 to 10.  The Veteran indicated that he experienced severe pain once or twice daily, with each episode lasting for about an hour.  The Veteran complained of stiffness in his back after sitting.  The Veteran wore a back brace occasionally.  The Veteran's legs gave way if he walked a lot, and that happened approximately once monthly.  The Veteran had no bowel or bladder incontinence.  The Veteran walked with a cane.  There was tenderness over the thoracic spine, but none over the lumbar spine.  The Veteran's gait was ataxic, and his lumbar lordosis was decreased.  There was no muscle spasm.  The Veteran had flexion to 78 degrees (60 with pain), extension to 34 degrees, lateral flexion to 18 degrees to the right and 13 degrees to the left, and rotation to fewer than 10 degrees in each direction.  Upon repetitive motion testing, the Veteran complained of weakness, and the Veteran had flexion to 64 degrees, extension to 20 degrees, lateral flexion to 16 on the right and 14 on the left, and rotation to less than 10 degrees.  Straight leg testing was negative on the right side and positive at 30 degrees on the left side.  

On July 30, 2010, Dr. R.P. stated that the Veteran experienced unrelenting, severe, daily pain that adversely affected his ability to concentrate.  The medications that the Veteran took in treatment of his pain caused him daily drowsiness and reduced his ability to concentrate.  Dr. R.P. opined that the Veteran's low back disability caused the Veteran to have permanent limitations in the range of motion in his back that affected his ability to sit, stand, walk, lift, and carry weight.  The Veteran could bend at his waist to 10 degrees, extend to 4 degrees, bend at his left side to 4 degrees, and bend to his right side to 5 degrees.  Dr. R.P. opined that the Veteran's back disability was totally disabling.  

At a March 12, 2012, VA examination, the examiner diagnosed lumbar spine spondylosis.  The Veteran reported experiencing chronic pain in his lower back of a severity of 3 to 5.  The Veteran's pain increased to a 10 several times monthly.  The Veteran had forward flexion to 50 degrees, extension to 20 degrees, bilateral lateral flexion to 10 degrees, and bilateral lateral rotation to 15 degrees.  In each case, the Veteran's range of motion was limited by pain.  The Veteran was unable to perform repetitive-use testing because of unsteadiness, but the examiner found that the Veteran would have had an additional limitation in his range of motion following repetitive-use testing.  The Veteran had functional loss and impairment in the form of less movement than normal, excess fatigability, incoordination, disturbance of locomotion, interference with sitting, standing, and weight-bearing.  The Veteran had tenderness from T12-L1, but no guarding or muscle spasm of the thoracolumbar spine.  The Veteran did not have IDS of the thoracolumbar spine.  The Veteran regularly used a cane and a walker for ambulation.  The Veteran reported that he could only stand for four to five minutes at a time, and he could only walk for 75 yards with the use of a walker or cane.  The Veteran reported having significant problems with bending or stooping, and he was unable to perform any heavy labor.  In a May 2012 pain assessment, the Veteran assigned a pain rating of 5 to, among other issues, the pain in his back.  

With regard to a greater rating based on IDS, the record suggests that the Veteran has IDS, but the evidence of record does not suggest that the Veteran has suffered from incapacitating episodes.  Incapacitating episodes means a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  The evidence does not suggest that the periods of bed rest have been prescribed by a physician.  Without physician-prescribed periods of bed rest, the Veteran is not entitled to a greater rating based on incapacitating episodes.

With regard to a greater rating based on loss of motion, the Board observes Veteran has never been diagnosed with ankylosis, nor have his symptoms closely approximated ankylosis or immobility.  A rating of 50 percent or greater is therefore unwarranted at any time under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2012).

From September 26, 2003, to October 5, 2004, the evidence of record does not show that any rating higher than 10 percent was warranted because the evidence did not show ankylosis, limitation of flexion to 60 degrees, moderate limitation of lumbar motion, combine range of motion not greater than 120 degrees, muscle spasm or guarding resulting in abnormal gait or abnormal spinal contour, muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in the standing position, or moderate IDS with recurrent attacks.  The Board also restates that the neurologic symptoms in the legs are compensated by the separate neurologic ratings for the lower extremities.  38 C.F.R. § 4.14 (2012).

From October 6, 2004, to July 29, 2010, the Board finds that a 20 percent rating, but not higher, is warranted for the Veteran's lumbar spine disability.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine of greater than 30 degrees but not greater than 60 degrees.  At the time of the October 6, 2004 VA examination, the Veteran had forward flexion to 60 degrees.  Similarly, the Veteran had forward flexion to 60 degrees with pain at the time of his July 2009 VA examination.

From October 6, 2004, to July 29, 2010, the Board finds that a rating greater than 20 percent is not warranted because the evidence does not show severe limitation of lumbar spine motion, ankylosis, severe IDS with recurring attacks with intermittent relief, four or more weeks of incapacitating episodes during a 12 month period, forward flexion to less than 30 degrees, or severe lumbar strain with listing and other factors.  The Board reiterates that the neurologic symptoms in the lower extremities are separately compensated.

From July 30, 2010, the Board finds that a 40 percent rating, but not higher, is appropriate for the Veteran's lumbar spine disability.  A 40 percent rating applies to forward flexion of the thoracolumbar spine to 30 degrees or less.  At the time of the July 30, 2010 letter, Dr. R.P. reported that the Veteran could only bend at the waist to 10 degrees.  While the Board notes that it is unclear whether Dr. R.P. physically examined the Veteran in order to arrive at that conclusion, the Board will resolve reasonable doubt in favor of the Veteran and finds that a 40 percent rating is appropriate for the Veteran's lumbar spine disability as of July 30, 2010.  At the time of the March 2012 VA examination, the Veteran had forward flexion limited by pain to 50 degrees, which, the Board acknowledges, is above the limitation of forward flexion to 30 degrees or less that is associated with a 40 percent disability rating.  However, the Veteran was unable to perform repetitive-use testing at that time, and the examiner found that the Veteran would have additional limitation in range of motion following repetitive-use testing.  Resolving reasonable doubt in favor of the Veteran, and considering the functional effects of the Veteran's unsteadiness on his range of motion upon repeated use, the Board finds that the March 2012 VA examination also supports the award of a 40 percent disability rating.  

The Board finds that a rating greater than 40 percent is not warranted as of July 30, 2010, because the evidence does not show ankylosis, six weeks of incapacitating episodes, or pronounced IDS with appropriate symptoms to warrant a higher rating.  The Board reiterates that the neurologic symptoms in the lower extremities are separately compensation.

In reviewing the evidence, the Board considered functional loss due to pain and weakness that causes additional disability beyond that which is indicated on some range of motion measurements.  38 C.F.R. § 4.40 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the effects of weakened movement, excess fatigability, and incoordination.  38 C.F.R. § 4.45 (2012).  Although the Board accepts the Veteran's competent and credible assertions that his lumbar spine disability causes him to experience pain, the Veteran's current ratings have been granted taking these factors into consideration.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Furthermore, even when the Veteran's complaints of pain are considered, the Board concludes that the overall manifestations of his lumbar spine disability generally do not demonstrate a degree of functional loss akin to the criteria that would result in ratings greater than those discussed above.

In sum, the Board finds that a rating in excess of 10 percent is not warranted prior to October 6, 2004.  A 20 percent rating, but not higher, for a lumbar spine disability is warranted from October 6, 2004.  And, a 40 percent rating, but not higher for a lumbar spine disability is warranted as of July 30, 2010.  The preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Increased Ratings for Shoulder Disabilities

The Veteran is in receipt of a 20 percent rating for his right shoulder disability.  For his left shoulder disability he is in receipt of a 10 percent rating prior to March 12, 2012, and a 20 percent rating as of March 12, 2012.  The following analysis does not address whether the Veteran is entitled to a disability rating in excess of 10 percent for a left shoulder disability prior to March 12, 2012, because that issue is being remanded.

The Veteran's bilateral shoulder disability is rated under Diagnostic Code 5003-5201.  Diagnostic Code 5003 applies to degenerative arthritis.  Diagnostic Code 5201 applies to limitation of motion of the arm.  Those Diagnostic Codes are most appropriate because the Veteran has been diagnosed with degenerative arthritis of the shoulders, resulting in painful motion.  The Veteran's symptoms do not meet or approximate ankylosis of the scapulohumeral articulation (Diagnostic Code 5200), impairment of the humerus, including flail shoulder, false flail joint, fibrous union of the humerus, recurrent dislocation of the humerus, or malunion of the humerus (Diagnostic Code 5202), or impairment of the clavicle or scapula (Diagnostic Code 5203).  38 C.F.R. § 4.71a (2012).

The normal range of motion for a shoulder is 0 to 180 degrees of forward flexion, 0 to 180 degrees of abduction, 0 to 90 degrees of external rotation, and 0 to 90 degrees of internal rotation.  38 C.F.R. § 4.71, Plate I (2012).  Handedness for the purpose of a determining whether an arm is minor or major is determined by either the evidence of record or testing on VA examination.  38 C.F.R. § 4.69 (2012).  Under Diagnostic Code 5201, limitation of motion of the arm at the shoulder level, or 90 degrees, warrants a 20 percent rating for both the minor arm and the major arm.  Limitation of motion of the arm midway between the side and shoulder level, or 45 degrees, warrants a 20 percent rating for the minor arm and a 30 percent rating for the major arm.  Limitation of motion of the arm to 25 degrees from the side warrants a 30 percent rating for the minor arm and a 40 percent rating for the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2012).  

In April 2002, Dr. R.P. noted that the Veteran had "a little pain" with movement of his shoulders.  In April 2005, a private clinician noted that the Veteran's shoulders moved normally.  In April 2005, a VA clinician noted that the Veteran had an "adequate passive" range of motion in the upper extremities.  In May 2005, a VA clinician noted that the Veteran had a full range of motion in all extremities with no evidence of dislocation, subluxation, or laxity of any joint.  

At a July 2006 VA examination, the Veteran described experiencing worsening dull pain in his shoulders daily.  The Veteran experienced stiffness, but no swelling, heat, or redness.  The Veteran experienced a locking sensation approximately twice each year, but no sensation of giving way.  The Veteran had a weight tolerance of approximately 10 pounds.  The Veteran normally experienced pain of a severity of 1 on a scale from 1 to 10.  That pain level increased to 10 when the Veteran attempted to push himself up from the floor, bend, or stoop.  The Veteran was unable to reach for objects or lift.  The Veteran's condition affected his ability to engage in social activities such as fishing and golfing.  The Veteran had no episodes of dislocation or recurrent subluxation of the shoulders.  The Veteran had no prostheses in either shoulder.  

Upon range of motion testing, the right shoulder had internal rotation to 90 degrees without pain, external rotation to 90 degrees without pain, adduction to 60 degrees with slight discomfort and 30 degrees without pain, flexion to 100 degrees with pain and 80 degrees without pain, and abduction to 90 degrees with pain and 80 degrees without pain.  Upon palpation, there was no tenderness, warmth, redness, or scarring of either shoulder.  The Veteran had no fatigue or weakness upon repetitive testing, but the Veteran had an additional functional loss of 20 percent with repetitive motion because of pain.  X-ray testing of the shoulders revealed early degenerative osteoarthritis.  

In April 2007, November 2007, July 2008, and March 2010, VA clinicians noted that the Veteran moved all extremities well, and no edema was noted.  On July 30, 2010, Dr. R.P. stated that the Veteran had a permanent limitation of his range of motion, noting that the Veteran could only flex his right arm to 40 degrees and extend it to 20 degrees.  As a result of the Veteran's bilateral shoulder disability, Dr. R.P. opined that the Veteran could use his arms only for "infrequent activities"  The Veteran could not perform repetitive or continuous activities with his arms.  Dr. R.P. opined that the Veteran's shoulder disability was totally disabling.  

The Veteran underwent a VA examination on May 18, 2011, at which time the examiner noted that the Veteran took pain medication for treatment of his disability.  There was no history of neoplasm.  The Veteran had no deformity, giving way, instability, incoordination, dislocation, subluxation, locking, effusions, or symptoms of inflammation.  The Veteran had pain, stiffness, weakness, and decreased speed of joint motion.  The Veteran's condition affected the motion of the joint, and the Veteran had severe flare-ups of joint disease every 3 to 4 months, with each episode lasting approximately one to two days.  The Veteran did not know what precipitated a flare-up, and rest and medication alleviated a flare-up.  The Veteran showed no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  Upon physical examination, no deformities were noted, and muscle tone, bulk, and atrophy were unremarkable for the Veteran's age.  Upon range of motion testing, the Veteran showed no objective evidence of pain with active motion.  Bilaterally the Veteran had flexion to 70 degrees, abduction to 80 degrees, internal rotation to 40 degrees and external rotation to 40 degrees.  There was no objective evidence of pain following repetitive motion, and there were no additional limitations after three repetitions of range of motion testing.  There was no joint ankylosis.  The examiner diagnosed the Veteran with mild degenerative joint disease of the bilateral shoulders with partial ossification of the coracoclavicular ligament.  The Veteran's condition would have no effect on the Veteran's ability to engage in sports, recreation, travel, feeding, toileting, or grooming.  It would have a mild effect on his bathing and driving.  It would have a moderate effect on his ability to engage in chores, shopping, exercise, and dressing.  A May 2011 x-ray examination indicated that the Veteran had bilateral mild degenerative joint disease of the shoulders, with no significant interval change since a July 2006 x-ray examination.  

In March 2012, a VA examiner diagnosed the Veteran with degenerative arthritis of the bilateral shoulders.  The Veteran indicated that he experienced flare-ups of his shoulder condition several times monthly, at which time the pain in his shoulders increased from a 3 to 4 to a 10.  Range of motion testing of the right shoulder indicated that the Veteran had flexion to 70 degrees with pain and abduction to 50 degrees with pain.  The Veteran had left shoulder flexion to 70 degrees with pain, and abduction to 45 degrees, with pain beginning at 50 degrees.  Repetitive motion testing yielded the same results.  The Veteran had functional impairment in the form of less movement than normal, weakened movement, excess fatigability, and incoordination.  The Veteran had localized tenderness or pain on palpation of the joints of both shoulders, but the Veteran had no guarding of either shoulder.  The Veteran had active movement against some resistance for shoulder abduction and forward flexion.  The Veteran had no ankylosis of the glenohumeral articulation.  Hawkins' impingement test was positive bilaterally.  The Veteran was unable to perform the empty can test, the external rotation/infraspinatus strength test, or the lift-off subscapularis test.  The Veteran had no history of mechanical symptoms such as clicking or catching, and there was no history of recurrent dislocation or subluxation or the glenohumeral joint.  The Veteran was unable to perform the crank apprehension and relocation test.  The Veteran had no history of an acromioclavicular joint condition or any other impairment of the clavicle or scapula.  There was no tenderness on palpation of the acromioclavicular joint, and the cross-body adduction test was negative.  The Veteran had never undergone a total shoulder joint replacement, nor had he undergone arthroscopic or other shoulder surgery.  The examiner noted that the Veteran could not perform any overhead motion, and he had problems putting on shirts, eating, and performing personal care.

In a May 2012 pain assessment, the Veteran assigned a pain rating of 5 to, among other issues, the pain in his shoulders.  In September 2012, the Veteran complained to a VA clinician of pain in his shoulders.  In November 2012, range of motion testing could not be performed on the Veteran's left upper extremity because the Veteran was receiving an infusion; right shoulder flexion was limited to approximately 90 degrees with pain.  Muscle testing of the right upper extremity was within functional limits.  

The evidence of record shows that the Veteran's right shoulder is his major shoulder.  Therefore, a rating in excess of 20 percent requires a limitation of motion at least midway between the side and shoulder level, or 45 degrees.  Before June 2010, the Veteran's range of motion in the right shoulder was never limited to that extent.  For example, in July 2006, the Veteran had flexion and abduction to 80 degrees, taking pain into consideration.  Although the examiner noted that the Veteran had additional functional loss of 20 percent with repetitive motion, that additional loss of motion would not result in a limitation of motion to 45 degrees or fewer.  

On July 30, 2010, Dr. R.P. stated that the Veteran could only flex his right arm to 40 degrees.  While the Board notes that it is unclear whether Dr. R.P. physically examined the Veteran in order to arrive at that conclusion, the Board will resolve reasonable doubt in favor of the Veteran and find that a limitation of flexion to 40 degrees in the major arm is most consistent with a 30 percent disability rating, and a 40 percent rating is appropriate from July 30, 2010, the date of Dr. R.P.'s letter.

However, on May 18, 2011, the Veteran had flexion to 70 degrees and abduction to 80 degrees, without objective evidence of pain or additional limitation of motion with repetitive testing.  With motion in the shoulder not limited to midway between the side and shoulder level, or to approximately 45 degrees, the return to a 20 percent rating as of May 18, 2011, is appropriate.  Accordingly, a 20 percent rating must apply to the Veteran's right shoulder disability from May 18, 2011.  Similarly, in March 2012, the Veteran had flexion to 70 degrees and abduction to 50 degrees, each with pain, and in November 2012, the motion of the right shoulder was limited to 90 degrees with pain.  Again, with motion in the shoulder not limited to midway between the side and shoulder level, or to approximately 45 degrees, a 20 percent rating is appropriate for the right shoulder.  

For the left shoulder, which is the minor shoulder, a rating in excess of the currently-assigned 20 percent rating not warranted from March 12, 2012.  A rating in excess of 20 percent from March 12, 2012, requires a limitation of motion to 25 degrees from the side.  The Veteran has not demonstrated such a limited range of motion, even when taking pain into consideration.  In March 2012, the Veteran had flexion to 70 degrees with pain and abduction to 45 degrees with pain.  Repetitive motion testing yielded the same results.  A limitation of motion of the minor arm to midway between the side and shoulder level warrants a 20 percent rating.  Therefore, the Board finds that a rating greater than 20 percent is not warranted for the left shoulder disability as of March 12, 2012.

In reviewing the evidence, the Board considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the effects of weakened movement, excess fatigability, and incoordination.  38 C.F.R. § 4.45 (2012).  Although the Board accepts the Veteran's competent and credible assertions that his shoulder disability causes him to experience pain, the Veteran's current ratings have been granted taking these factors into consideration.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Furthermore, even when the Veteran's complaints of pain are considered, the Board concludes that the overall manifestations of his shoulder disabilities generally do not demonstrate a degree of functional loss akin to the criteria that would result in ratings greater than those discussed above.

Accordingly, the Board finds that a disability rating in excess of 20 percent for the Veteran's right shoulder disability is not warranted before July 30, 2010.  From July 30, 2010, a 30 percent disability rating, but not higher, for the Veteran's right shoulder disability is warranted.  And, as of May 18, 2011, a 20 percent disability rating, but not higher, for the Veteran's right shoulder disability is warranted.  With respect to the Veteran's left shoulder disability, a disability rating in excess of 20 percent is not warranted as of March 12, 2012.  The preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Ratings

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  The VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet App 111 (2008).

The Board finds that the evidence does not show such an exceptional disability picture due to the Veteran's lumbar spine or bilateral shoulder disabilities that the available schedular ratings for such disabilities are inadequate.  The rating criteria for the Veteran's lumbar spine and bilateral shoulder disabilities reasonably describe the Veteran's disability level and symptomatology.  Higher ratings are available, but the Veteran does not meet the criteria to be assigned a higher rating.  Therefore, the Board finds that referral for consideration of extraschedular ratings is not warranted.  38 C.F.R. § 3.321(b)(1) (2012).


ORDER

An effective date prior to December 13, 2001, for service connection for peripheral neuropathy of the lower extremities is denied.

An effective date prior to December 13, 2001, for service connection for a lumbar spine disability is denied.

A rating in excess of 10 percent, prior to October 6, 2004, for a lumbar spine disability is denied.

From October 6, 2004, to July 30, 2010, a rating of 20 percent, but not higher, for a lumbar spine disability is granted.

From July 30, 2010, a rating of 40 percent for a lumbar spine disability is granted.

From July 30, 2010, to May 18, 2011, a rating of 30 percent for a right shoulder disability is granted, subject to the laws and regulations governing the award of monetary benefits.

Prior to July 30, 2010 and as of May 18, 2011, a rating in excess of 20 percent for a right shoulder disability is denied.

From March 12, 2012, a disability rating in excess of 20 percent for a left shoulder disability is denied.


REMAND

With respect to the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for a left shoulder disability prior to March 12, 2012, in June 2010, the Board remanded that issue for further evidentiary development.  The Board's fourth remand directive stated, in part: "if any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response."  In May 2013, the RO increased the rating of the Veteran's left shoulder disability to 20 percent effective March 12, 2012.  In May 2013, a supplemental statement of the case was issued that addressed only the appropriateness of the Veteran's 20 percent rating from March 12, 2012.  The supplemental statement of the case did not address whether the Veteran was entitled to an initial rating in excess of 10 percent prior to March 12, 2012.  In June 2013, the Veteran's representative noted that omission.

The RO is required to issue a supplemental statement of the case when, pursuant to a Board remand, it develops evidence or cures a procedural defect.  38 C.F.R. § 19.31(c) (2012).  The only exceptions allowed for by the regulation are if:  (1) the only purpose of the remand is to assemble records previously considered by the agency of original jurisdiction and properly discussed in a prior statement of the case or supplemental statement of the case, or (2) the Board specifies in the remand that a supplemental statement of the case is not required.  38 C.F.R. § 19.31(c) (2012).  The Board's June 2010 remand falls under neither exception.  The Board remanded for reasons in addition to those outlined in the first exception.  The fourth directive of the Board's June 2010 remand requested that if the decision remained adverse to the Veteran a supplemental statement of the case was to be issued.  Therefore, a supplemental statement of the case should be issued as to whether, prior to March 12, 2012, entitlement to an initial disability rating in excess of 10 percent for a left shoulder disability is appropriate.

With respect to the Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for peripheral neuropathy of the lower extremities, while a new VA examination is not warranted based solely upon the passage of time, VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current disability.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Veteran last received an examination of his peripheral neuropathy in March 2012.  In January 2013, the Veteran stated that walking had become more difficult as a result of his service-connected foot condition, and that he had undergone a procedure the preceding November to prevent his bilateral foot disability from "rapidly worsening."  A November 2012 clinical treatment note indicates that the Veteran had been experiencing increasing numbness and sharp pain in the bilateral feet.  Accordingly, with evidence of record suggesting that the Veteran's condition may have worsened, an examination should be obtained on remand that fully addresses the current manifestations of the Veteran's peripheral neuropathy of the lower extremities.

Finally, when a claimant has filed a timely notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  In June 2013, the Veteran's representative timely disagreed with a May 2013 rating decision that granted a TDIU and DEA benefits effective May 18, 2011.  38 C.F.R. §§ 20.201, 20.302 (2012).  Therefore, the Board must remand the claims to the AOJ so that an statement of the case may be issued.

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all treatment records of which VA has notice have been obtained and associated with the claims file.

2.  Then, schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the current severity of peripheral neuropathy of the lower extremities.  All indicated tests and studies must be performed.  The examiner must review the claims file and should note that review in the report.  Following a review of the Veteran's claims file, including the Veteran's statements, the examiner must describe the nature, current severity, and all symptoms associated with the Veteran's service-connected peripheral neuropathy of the lower extremities.  The examiner should specify which nerves are affected and the severity of symptomatology of those nerves.

3.  Then, issue a statement of the case on the issues of entitlement to an earlier effective date than May 18, 2011, for TDIU and entitlement to an earlier effective date than May 18, 2011, for eligibility for DEA benefits;.  Provide the Veteran with appropriate notice of his appellate rights, and allow him an opportunity to perfect an appeal.

4.  Issue a supplemental statement of the case on the issue of entitlement to an initial disability rating in excess of 10 percent for a left shoulder disability prior to March 12, 2012

5.  Then, readjudicate the Veteran's claim of entitlement to increased ratings for peripheral neuropathy of the lower extremities.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


